[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:        18 March 1994 Date of Application:     18 March 1994 Date Application Filed:  15 April 1994 Date of Decision:        23 August 1994
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport. Docket No. CR93-90320.
Barry Butler, Esq. For the Petitioner.
John Smirga, Esq. For the State of Connecticut.
BY THE DIVISION
The petitioner pled guilty to Robbery 1st in violation of Conn. Gen. Stat. § 53a-134(a)(4). At the sentence, the court imposed a sentence of twelve years, execution suspended after serving eight years with three years probation.
The record indicates that the petitioner robbed a gas station with a small caliber handgun and stole $377.
At the hearing, counsel for the petitioner stressed that the petitioner came from a good family background with good supportive parents who were educated people. Counsel pointed out that the petitioner has potential to become a productive citizen and that he feels the petitioner has learned from his experience being incarcerated. Noting that the victim did not CT Page 9700 ask for a long sentence, he felt that the court, by imposing the cap of eight years to serve, did not give enough consideration to the work history nor the stability of the petitioner's family.
Counsel for the State noted that the petitioner made similar arguments to the trial judge and that the petitioner was not a stranger to the criminal justice system since he had a prior record. Counsel felt that the sentence imposed was a fair sentence for a conviction of Robbery 1st.
In reviewing the succinct remarks of the sentencing judge, we find very little reasoning to support the sentence imposed. However, in reading the remarks by the trial attorney to the court at the time of sentencing, we note that the petitioner's positions were adequately expressed to the court for its consideration. In reviewing the sentence as a whole, as required by P.B. Section 942, we do not find the sentence inappropriate nor disproportionate in light of the nature of the crime and the criminal history of the petitioner. SENTENCE AFFIRMED.
Norko, J. Purtill, J. Klaczak, J.
Norko, J., Purtill, J. and Klaczak, J. participated in this decision.